Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  While paragraphs [0026] and [0027] describe the reflective coat containing at least one of silicon oxide, magnesium fluoride, silicon nitride, tin oxide and titanium oxide, the instant specification does not describe the reflective coat consists of at least one of silicon oxide, magnesium fluoride, silicon nitride, tin oxide, and titanium oxide.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-16, 21, 25-29, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapur et al. (US 9,379,258).
	Regarding claim 13, Kapur discloses a back surface electrode type solar cell comprising a crystal silicon substrate (C16/L61); a p-type region having a p-conductive type (C17/L38-39), an n-type region which has an n-conductive type and in which a maximum concentration of additive impurities that are diffused into the crystal silicon substrate for providing the n-conductive type in a substrate depth direction is equal to or higher than 5x10^18 atoms/cm3 (C93/L5), wherein the p-type region and the n-type region are disposed on a first main surface of the crystal silicon substrate, a first passivation film disposed so as to cover the p-type region and the n-type region (Fig. 5E shows backside passivation covering both base and emitter), a reflective coat is disposed on an entirety of a surface of the first passivation film (patterned M1 and 
	Regarding claim 14, Kapur discloses all the claim limitations as set forth above.  Kapur further discloses at least part of the second main surface has the same conductive type and conductivity as a conductive type and conductivity in a bulk portion of the crystal silicon substrate (base region and base region surface shown in Fig. 5E).
	Regarding claims 15 and 16, Kapur discloses all the claim limitations as set forth above.  Kapur further discloses an antireflective coat disposed on the second passivation film (C21/L55-59).
	Regarding claim 21, Kapur discloses all the claim limitations as set forth above.  Kapur further discloses the antireflective coat contains silicon nitride (C21/L55-59).
	Regarding claim 25, Kapur discloses all the claim limitations as set forth above.  Kapur further discloses an area occupied by the p-type region is larger than an area occupied by the n-type region on the first main surface (p-type region comprised of p+ doped emitter contact and p+ doped emitter is larger than n+ doped base contact in Fig. 5E).
	Regarding claim 26, Kapur discloses all the claim limitations as set forth above.  Kapur further discloses solar cells electrically connected to each other (Figures 29A and 29B; note: any of the modules depicted satisfy the limitation requiring a cell, and any two modules of the modules depicted satisfy the limitation requiring a module).
	Regarding claim 27, Kapur discloses all the claim limitations as set forth above.  Kapur further discloses a plurality of photovoltaic modules electrically connected to each other (Figures 29A and 29B; any of the modules depicted satisfy the limitation requiring a cell, and any two modules of the modules depicted satisfy the limitation requiring a module).
	Regarding claim 28, Kapur discloses a method for manufacturing a back surface electrode type solar cell comprising a crystal silicon substrate (C16/L61); forming a p-type region having a p-conductive type on a first main surface of a crystal silicon substrate (C17/L38-39), forming an n-type region which has an n-conductive type and in which a maximum concentration of additive impurities that are diffused into the crystal silicon substrate for providing the n-conductive type in a substrate depth direction is equal to or higher than 5x1018 atoms/cm3, on the first main surface (C93/L5), wherein the p-type region and the n-type region are disposed on a first main surface of the crystal silicon substrate, forming a first passivation film disposed so as to cover the p-type region and the n-type region (Fig. 5E shows backside passivation covering both base and emitter), forming a reflective coat on an entirety of a surface of the first passivation film (patterned M1 and backplane layer in Fig. 5E satisfy the limitation requiring a reflective coat deposited on an entirety of a surface of the first passivation film), forming a second passivation film disposed on a second main surface which is a surface opposite to the first main surface so as to cover the second main surface, wherein each of the first and second passivation films is an aluminum oxide film (shown in Fig. 5E; claim 3; C97/L19-20; C97/L56-57; C98/L38); forming a positive electrode in contact with a surface of the p-type region (patterned M2 in Fig. 5E); and forming a negative electrode in contact with a surface of the n-type region (patterned M2 in Fig. 5E).
	Regarding claim 29, Kapur discloses all the claim limitations as set forth above.  Kapur further discloses forming an antireflective coat on the second passivation film (C21/L55-59).
	Regarding claims 33 and 34, Kapur discloses all the claim limitations as set forth above.  Kapur further discloses a surface of the reflective coat directly contacts the surface of the first passivation film (patterned M1 and backplane directly contacts backside passivation in Fig. 5E).
	Regarding claim 35, Kapur discloses all the claim limitations as set forth above.  Kapur further discloses the surface of the first passivation film faces away from the first main surface (patterned M1 and backplane layer in Fig. 5E).
	Regarding claim 36, Kapur discloses all the claim limitations as set forth above.  Kapur further discloses the entirety of the surface of the first passivation film directly contacts the reflective coat (patterned M1 and backplane layer in relation to backside passivation layer in Fig. 5E).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9,379,258) as applied to claims 13, 15, and 16 above, in view of Hardin et al. (US 2015/0243812).
	Regarding claims 22-24, Kapur discloses all the claim limitations as set forth above.  
While Kapur does disclose the antireflective coat contains silicon nitride (C21/L55-59); Kapur does not explicitly disclose the reflective coat contains at least one of silicon oxide, magnesium fluoride, silicon nitride, tin oxide, and titanium oxide.
Hardin discloses a metallization paste for use in a photovoltaic device and further discloses the metallization paste comprises an oxide that includes silicon (claim 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the metallization paste of Kapur in the manner disclosed by Hardin because the substitution of the metallization paste of Kapur with the metallization paste of Hardin amounts to the use of a known functionally equivalent material in place of another and one of ordinary skill would have a reasonable expectation of success when using the metallization paste of Hardin as the metallization paste in Kapur based on the teaching of Hardin.   
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (US 9,379,258) as applied to claim 28 above, in view of Kondo (US 2012/0111399).
	Regarding claim 32, Kapur discloses all the claim limitations as set forth above.  	While Kapur does disclose forming the positive electrode and forming the negative electrode comprises a sub-step of applying conductive paste on the reflective coat (C22/L20-21); and a sub-step of performing heat treatment on the crystal substrate (C89/L62); Kapur does not explicitly disclose performing the heat treatment at 700°C or more and 890°C or less for 1 second or more and 10 minutes or less.
	Kondo discloses a method for manufacturing a solar cell and further discloses forming an electrode comprises a step of applying conductive paste on a passivation film ([0087]); and a step of performing heat treatment at a temperature of 500 to 800°C for 10 seconds to 3 minutes ([0089]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the heat treatment of Kapur at the time and temperature disclosed by Kondo because the method disclosed for the formation of an electrode amounts to a known method in the art for the formation of electrodes in photovoltaic devices, and one of ordinary skill would have a reasonable expectation of success when using the time and temperature disclosed for the heat treatment of Kapur based on the teaching of Kondo.  
	With regard to the ranges disclosed, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues Kapur's patterned M1 is not a reflective coat, and that instead, Kapur's patterned M1 is a contact for metallization (e.g. aluminum metal fingers; C80:L65-66), and that Kapur's patterned M1 is disposed on only a part of Kapur's passivation film, and not on the entirety of the passivation film's surface.
In response to applicant's argument, the claim limitation does not require a degree of reflectivity, and therefore, a layer that is reflective, even to only an extent, satisfies the limitation requiring a "reflective coat".  The layer disclosed by Kapur is reflective, at least to an extent, and therefore satisfies the requirements of the limitation requiring a "reflective coat".  With regard to applicant's argument that Kapur's patterned M1 is disposed on only a part of Kapur's passivation film, the reflective layer comprised of both the patterned M1 and backplane layer in Fig. 5E satisfies the limitation requiring a reflective coat deposited on an entirety of a surface of the first passivation film.
Applicant argues that one skilled in the art would understand that it is impossible to modify Kapur such that patterned M1 is disposed on the entirety of Kapur's passivation film.  In response to applicant's argument, the office action does not rely on such a modification to the patterned M1 of Kapur. Instead, the rejection states that both the patterned M1 and backplane layer in Fig. 5E of Kapur together form a reflective coat disposed on the entirety of Kapur's passivation film.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188.  The examiner can normally be reached on Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726